DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-19 are pending in the application.
Examiner’s Comment
It is noted that although the ADS submitted 10/9/2020 has Hyundai listed as Assignee, the filing receipt has a misprint: “Hyudai”.  
Claim Objections
Claim 6 objected to because of the following informalities:  
Claim 6 contains the element “at least one of whether a driver gazes at a display on which the engine start information is displayed and user settings with respect to whether engine start delay is possible.” It is suggested that this be replaced by “at least one of whether a driver gazes at a display on which the engine start information is displayed, and user settings with respect to whether engine start delay is possible.”   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 refers to “engine start delay”, but it is unclear whether this is the same as the “engine start delay” in claim 12, on which claim 13 depends. For purposes of examination, it is assumed that these both refer to the same engine start delay.
Claim 14 refers to “engine start delay” twice in the claim, but it is unclear whether these refer to the same delay.  Nor is the relation clear between either of the “engine start delay” of claim 14 and the “engine start delay” of claim 12, on which claim 14 depends.  For purposes of examination, it is assumed that these all refer to the same engine start delay.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,7,10-12, and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2017/0274910Al (Idabashi et al., hence Idabashi.)
As for claim 1, Idabashi teaches a method for providing engine start information for a hybrid electric vehicle, (Fig. 7; mentions system being mounted on hybrid vehicle [0008]) the method comprising:
determining a likelihood of engine start for each of a plurality of reasons for engine start (See [0033]-[0040]);
and displaying a reason for engine start having a highest likelihood of engine start from among the plurality of reasons for engine start and engine start information including the highest likelihood of engine start in consideration of a type of at least one reason for engine start and a level of the likelihood of engine start. ("Based on the mode Signal MD output from the driving mode controller 174 and the start reason signal SR output from the start controller 176, the display controller 202 controls display of a reason for start of the engine 100 on the display 204."[0042] Also since the display only turns on when the reason is 100% and is not shown otherwise, this shows the level of the likelihood of engine start).
As for claim 2, Idabashi also teaches when an engine start request is generated due to a factor having only a single on/off criterion from among the plurality of reasons for engine start, determining a likelihood of engine start delay according to the engine start request. (See [0033]-[0040].  These are all written so as to be YES/NO conditions. The engine start delay is 100% for the time period if the engine is not allowed to start, and 0% for the time period if the engine is allowed to start.) 
As for claim 7, Idabashi also teaches wherein the reason for engine start includes at least one of driving, a battery, a temperature and a system. (See [0034] (accelerator) [0036] (battery) [0036](temperature), and [0035] or [0039](system))
As for claim 10, Idabashi also teaches A non-transitory computer-readable recording medium storing a program for executing the method for providing engine start information for the hybrid electric vehicle according to claim 1. ("The display controller 202 includes a computer, and each of various functions of the display controller 202 can be implemented by a circuit block, a memory, an LSI or the like in terms of hardware, and by a memory-loaded program or the like in terms of software."[0044]; elements of claim 1, see above)
As for claim 11, Idabashi teaches A hybrid electric vehicle, (hybrid vehicle 1 [0016]) comprising: 
a hybrid control unit configured to determine a likelihood of engine start for each of a plurality of reasons for engine start and determine a reason for engine start having a highest likelihood of engine start from among the plurality of reasons for engine start and engine start information including the highest likelihood of engine start in consideration of a type of at least one reason for engine start and a level of the likelihood of engine start; (start controller 176 (Figure 2, mentioned in [0032]: "When a predetermined start condition is satisfied while the engine 100 is stopped in the EV mode and HV mode, the start controller 176 starts the engine 100. The start controller 176 judges that the start condition is satisfied based on signals supplied from various sensors, not illustrated, for example. The various sensors include a sensor for detecting the temperature of the electricity storage device 150, an accelerator position sensor, and a vehicle speed sensor, for example. When starting the engine 100, the start controller 176 outputs a start reason signal SR that indicates the reason for the start of the engine 100." Also since the display only turns on when the reason is 100% and is not shown otherwise, this shows the level of the likelihood of engine start.) 
and a display configured to display the engine start information. (Display showing information of start mentioned in [0042], also display [204] in Fig. 2)
As for claim 12, Idabashi also teaches wherein, when an engine start request is generated due to a factor having only a single on/off criterion from among the plurality of reasons for engine start, the hybrid control unit is configured to determine a likelihood of engine start delay according to the engine start request. (Hybrid control unit is the start controller 176 in Idabashi. Also see [0033]-[0040].  These are all written so as to be YES/NO conditions. The engine start delay is 100% for the time period if the engine is not allowed to start, and 0% for the time period if the engine is allowed to start.) 
As for claim 17, Idabashi also teaches wherein the reason for engine start includes at least one of driving, a battery, a temperature and a system. (See [0034] (accelerator) [0036] (battery) [0036](temperature), and [0035] or [0039](system))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Idabashi as applied to claim 1 above, and further in view of US 2015/0211468 Al (Ezumi et al., hence Ezumi).
As for claim 5, Ishibashi does not specifically determine the likelihood of engine start delay only when the vehicle stops. However, Ezumi teaches wherein determining the likelihood of engine start delay is performed only when the vehicle stops. (System shown is following an engine stop (Figs. 5, 6).)
It would be obvious to one of ordinary skill in the art at the effective date of the application to add the extra vehicle speed requirements of Ezumi to those of Idabashi in the case of wanting to apply the system in the case of an “idle stop” start-up. The motivation would be to adapt the system to a particular driving environment.
As for claim 6, Ishibashi, as modified, teaches wherein determining the likelihood of engine start delay is performed in additional consideration of [user] settings with respect to whether engine start delay is possible. (Ezumi: in the list of Automatic Stop Prohibiting conditions [0044] mentions a high air-conditioning request level within the vehicle, and mentions a manually preset temperature)
As for claim 9, Ishibashi, as modified, teaches wherein displaying the likelihood of engine start comprises determining the reason for engine start and the likelihood of engine start to be displayed based on a predetermined priority when the highest likelihood of engine start is equal to or less than a predetermined level. (Ezumi: Figs. 2 and 3 show a graph in storage in the vehicle used to determine which of many possible reasons to restart ends up being the most prevalent. [0060]-[0062] indicate how multiple causes can be checked and measured. If the “predetermined level” is 100%, then the element of the claim is satisfied.  Displaying of the storage contents is mentioned in [0096].)
It would be obvious to one of ordinary skill in the art at the effective date of the application to add the multiple engine start cause assessments of Ezumi to the system of Idabashi. The motivation would be, as Ezumi points out in [0062] the ability to gather information such as the degree of influence of each cause on restarting the engine.

Claim(s) 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Idabashi as applied to claim 11 above, and further in view of Ezumi.
As for claim 15, Idabashi, as modified, teaches wherein the hybrid control unit is configured to determine the likelihood of engine start delay only when the vehicle stops. (Ezumi: System shown is following an engine stop (Figs. 5, 6).)
The same argument for combination and motivation holds as for claim 5. 
As for claim 16, Ishibashi, as modified, teaches wherein determining the likelihood of engine start delay is performed in additional consideration of [user] settings with respect to whether engine start delay is possible. (Ezumi: in the list of Automatic Stop Prohibiting conditions [0044] mentions a high air-conditioning request level within the vehicle, and mentions a manually preset temperature)
As for claim 19, Idabashi, as modified, teaches wherein the hybrid control unit is configured to determine the reason for engine start and the likelihood of engine start to be displayed based on a predetermined priority when the highest likelihood of engine start is equal to or less than a predetermined level. 
The same argument for combination and motivation holds as for claim 9.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Idabashi, as modified by Ezumi as applied to claim 1 above, and further in view of US 2012/0188068 Al (Hanna et al., hence Hanna).
As for claim 8 , neither Idabashi nor Ezumi specifically mention wherein determining the likelihood of engine start comprises determining the likelihood of engine start based on ratios of a current value to an off threshold value and an on threshold value set for each factor having a quantitative criterion from among the plurality of reasons for engine start.  However, Hanna teaches wherein determining the likelihood of engine start comprises determining the likelihood of engine start based on ratios of a current value to an off threshold value and an on threshold value set for each factor having a quantitative criterion from among the plurality of reasons for engine start. (See [0004] and the explanation of Fig. 5  in [0037]-[0040]. The ON/OFF thresholds in this case are the ends of the gauge allocations, as shown in Fig. 5.  "If indicator 204 is at or near a second end 212 of the range, then the vehicle is operating at a point that is much closer to transitioning from an electric mode to an alternative mode."[0028])
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to have combined together the display system of Hanna in the system of Idabashi, having incorporated the multiple start cause analysis of Ezumi.  The advantage of the display system of Hanna is that it not only provides a mechanism by which to show how long before an engine mode will be turned on, but also easily incorporates standard data of ICE activity as is found with a regular (non electric) vehicle.
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Idabashi, as modified by Ezumi as applied to claim 11 above, and further in view of Hanna.
As for claim 18 , neither Idabashi nor Ezumi specifically mention wherein the hybrid control unit is configured to determine the likelihood of engine start based on ratios of a current value to an off threshold value and an on threshold value set for each factor having a quantitative criterion from among the plurality of reasons for engine start.  However, Hanna teaches wherein the hybrid control unit is configured to determine the likelihood of engine start based on ratios of a current value to an off threshold value and an on threshold value set for each factor having a quantitative criterion from among the plurality of reasons for engine start. (Control module 40 [0013]. See [0004] and the explanation of Fig. 5  in [0037]-[0040]. The ON/OFF thresholds in this case are the ends of the gauge allocations, as shown in Fig. 5.  "If indicator 204 is at or near a second end 212 of the range, then the vehicle is operating at a point that is much closer to transitioning from an electric mode to an alternative mode."[0028])
The same motivation for combining holds as for claim 8.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661